
	
		I
		111th CONGRESS
		2d Session
		H. R. 5234
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2010
			Mr. Weiner (for
			 himself and Mr. Moran of Kansas)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act, the Employee
		  Retirement Income Security Act, the Internal Revenue Code of 1986, and title
		  XVIII of the Social Security Act to ensure transparency and proper operation of
		  pharmacy benefit managers.
	
	
		1.Short titleThis Act may be cited as the
			 PBM Audit Reform and Transparency Act of
			 2010.
		2.Pharmacy benefits
			 manager transparency and proper operation requirements
			(a)In
			 general
				(1)Amendments to
			 the Public Health Service Act relating to the group
			 marketSubpart 2 of part A of title XXVII of the Public Health
			 Service Act (42 U.S.C. 300gg–4 et seq.) is amended by adding at the end the
			 following:
					
						2729.Pharmacy
				benefits manager transparency and proper operation requirements
							(a)In
				generalNotwithstanding any
				other provision of law, a group health plan, and a health insurance issuer
				providing health insurance coverage in connection with a group health plan,
				shall not enter into a contract with any pharmacy benefits manager to manage
				the prescription drug coverage provided under such plan or insurance coverage,
				or to control the costs of such prescription drug coverage, unless the PBM
				satisfies the following requirements:
								(1)Required
				disclosures to group health plan or health insurance issuer in annual
				report
									(A)In
				generalThe PBM shall provide at least annually a report to each
				group health plan and health insurance issuer with which the PBM has a
				contract.
									(B)ContentsWith
				respect to the contract described under
				subparagraph (A), the report under
				subparagraph (A) shall
				include—
										(i)information on the
				number and total cost of prescriptions under the contract filled at each of the
				following types of pharmacies: mail order pharmacies, speciality pharmacies,
				and retail pharmacies;
										(ii)the aggregate
				average payments under the contract, per prescription (weighted by prescription
				volume), made to such pharmacies;
										(iii)the average amount, per prescription
				(weighted by prescription volume), that the PBM was paid by the plan or issuer
				for prescriptions filled at such pharmacies;
										(iv)the aggregate
				average payment per prescription (weighted by prescription volume) under the
				contract received from pharmaceutical manufacturers, including all rebates,
				discounts, price concessions, or administrative and other payments from
				pharmaceutical manufacturers, and a description of the types of payments, the
				amount of these payments that were shared with the plan, and the percentage of
				prescriptions for which the PBM received such payments;
										(v)information on the
				overall percentage of generic drugs dispensed under the contract separately at
				retail and mail order pharmacies, and the percentage of cases in which a
				generic drug is dispensed when available; and
										(vi)information on the percentage and number of
				cases under the contract in which individuals were switched, because of the
				policies of the PBM, from the drug originally prescribed to such individual by
				the health care provider to a drug with a higher cost to the plan or issuer,
				the rationale for these switches, and a description of the policies of the PBM
				applicable to such switches.
										(2)PBM interactions
				with pharmacies
									(A)Obligations on
				PBMA PBM shall—
										(i)provide to
				pharmacies that contract with the PBM—
											(I)the methodology
				and resources that the PBM utilizes to determine reimbursement (including to
				calculate the maximum allowable cost list); and
											(II)timely updates to
				pharmacy product reimbursement benchmarks used to calculate prescription
				reimbursement to pharmacies;
											(ii)not less than one
				time per week, update the maximum allowable cost list and the reimbursement
				benchmarks;
										(iii)establish a
				process for providing prompt notification of the updates under
				clause (ii) to the pharmacies;
				and
										(iv)pay pharmacies promptly for clean claims,
				in a manner that is similar to the manner in which claims are paid under
				section 1860D–12(b)(4) of the Social Security Act (42 U.S.C.
				1395w–112(b)(4)).
										(B)PBM
				limitationsA PBM may
				not—
										(i)require that a
				pharmacy participate in one network of pharmacies managed by such PBM as a
				condition for the pharmacy to participate in another network managed by such
				PBM;
										(ii)exclude an otherwise qualified pharmacy
				from participation in a network of pharmacies managed by such PBM if the person
				or entity that owns the pharmacy accepts the terms, conditions and
				reimbursement rates of the PBM’s contract; and
										(iii)automatically—
											(I)enroll a pharmacy
				in a contract with the PBM for participation in a pharmacy network; or
											(II)modify an
				existing contract regarding participation in a pharmacy network,
											without a
				written agreement of the person or entity that owns the pharmacy.(C)Contract
				requiredThe person or entity
				that owns a pharmacy shall sign a contract with a PBM before assuming
				responsibility to participate in a network managed by a PBM.
									(3)PBM ownership
				interests and conflicts of interestWith respect to an individual who is a
				beneficiary of pharmacy benefits managed by a PBM, the PBM may not mandate that
				such individual use a specific pharmacy or entity to fill a prescription
				if—
									(A)the PBM has an
				ownership interest in the pharmacy or entity; or
									(B)the pharmacy or
				entity has an ownership interest in the PBM.
									(4)Pharmacy
				choiceWith respect to an
				individual who is a beneficiary of pharmacy benefits managed by a PBM, such PBM
				may not provide incentives to such individual (including variations in
				premiums, deductibles, co-payments, or co-insurance rates) to encourage such
				individual to utilize a specific pharmacy or other entity to fill a
				prescription, if such incentives only apply—
									(A)to a pharmacy or
				entity that the PBM has an ownership interest in; or
									(B)to a pharmacy or entity that has an
				ownership interest in the PBM.
									(5)PBM audit of
				pharmaciesWith respect to an
				audit by a PBM (or an entity acting on behalf of the PBM) of a pharmacy or
				other entity (referred to in this paragraph as a dispensing
				entity) that contracts with a PBM to receive reimbursement for
				dispensing prescription drugs to individuals covered by benefits managed by
				such PBM, the audit must comply with the following:
									(A)The PBM (or an entity acting on behalf of
				the PBM) shall give the pharmacy or other dispensing entity at least 15 days
				written notice prior to commencing an audit.
									(B)The time period
				covered by the audit may not exceed one year from the date the claim being
				audited was submitted to or adjudicated by the PBM.
									(C)To the extent that
				the audit requires the application of clinical or professional judgment, such
				audit shall be conducted by or in consultation with a pharmacist who is
				licensed in the State in which the audit is being conducted.
									(D)The PBM cannot
				require more stringent record keeping by a pharmacy or dispensing entity than
				is required by State and Federal law and regulation.
									(E)The PBM (or an entity acting on behalf of
				the PBM) shall establish a written appeals process that shall include
				procedures to allow pharmacies and other dispensing entities to appeal to the
				PBM the preliminary reports and final reports resulting from the audit and any
				resulting recoupment or penalty.
									(F)The PBM (or an entity acting on behalf of
				the PBM) shall accept records of a hospital, physician, or other authorized
				practitioner that are made available to such PBM or entity by the pharmacy or
				dispensing entity to validate pharmacy records and prescriptions with respect
				to confirming the validity of claims in connection with prescriptions, refills,
				or changes in prescriptions.
									(G)To the extent that
				an audit results in the identification of any clerical or record-keeping errors
				(such as typographical errors, scrivener’s error, or computer error) in a
				required document or record, the pharmacy or dispensing entity shall not be
				subject to recoupment of funds by the PBM unless—
										(i)the PBM can
				provide proof of intent to commit fraud; or
										(ii)such error
				results in actual financial harm to the PBM, a health insurance plan managed by
				the PBM, or a consumer.
										(H)The PBM (or an entity acting on behalf of
				the PBM) shall not use extrapolation or other statistical expansion techniques
				in calculating the amount of any recoupment or penalty resulting from an audit
				of a pharmacy or dispensing entity.
									(I)With respect to
				prescriptions covered by a group health plan or health insurance issuer, after
				the conclusion of any appeals under
				subparagraph (E), a PBM
				shall—
										(i)disclose any
				recoupment of funds from a pharmacy or dispensing entity that—
											(I)results from an
				audit; and
											(II)is related to
				prescriptions covered by such plan or issuer; and
											(ii)shall provide a
				copy of such disclosure to the pharmacy or dispensing entity.
										(6)PBM conduct
				regarding covered individuals
									(A)Treatment of
				data
										(i)Notice of
				saleThe PBM shall notify a
				group health plan or health insurance issuer, in writing, at least 30 days
				before selling, leasing, or renting any utilization or claims data that the PBM
				possesses as a result of a contract between such PBM and plan or issuer,
				of—
											(I)the PBM’s intent to sell, lease, or rent
				such data;
											(II)the name of the
				potential buyer, lessor, or renter of such data; and
											(III)the expected use of any utilization or
				claims data by such buyer, lessor, or renter.
											(ii)Limitations on
				saleThe PBM may not sell,
				lease, or rent utilization or claims data that the PBM possesses as a result of
				a contract between such PBM and a group health plan or health insurance issuer
				unless the PBM has received written approval for such transaction from the plan
				or issuer.
										(iii)Opt out for
				consumersBefore a PBM sells,
				leases, or rents utilization or claims data that the PBM possesses as a result
				of a contract between such PBM and a group health plan or health insurance
				issuer, the PBM shall provide each individual who is covered by benefits
				managed by the PBM with an opportunity to affirmatively opt out of the sale,
				leasing, or renting of data related to such individual.
										(B)Contact with
				beneficiariesA PBM may not
				directly contact, by any means (including via electronic delivery, telephonic,
				SMS text or direct mail), an individual who is covered by benefits managed by
				the PBM on behalf of a group health plan or health insurance issuer unless the
				PBM has the express written permission of the group health plan or health
				insurance issuer and the covered individual (through a request by the plan
				sponsor) to engage in such contact.
									(C)Limits on
				sharing dataWith respect to an individual covered by a benefit
				managed by a PBM, unless a patient has voluntarily elected to fill a
				prescription at a pharmacy, a PBM shall not transmit personally identifiable
				utilization or claims data related to such individual to such pharmacy
				if—
										(i)the PBM has an
				ownership interest in the pharmacy; or
										(ii)the pharmacy has
				an ownership interest in the PBM.
										(b)Pharmacy benefit
				manager; PBM definedFor
				purposes of this section, the terms pharmacy benefit manager and
				PBM mean an entity that provides pharmacy benefit management
				services on behalf of a group health plan or a health insurance
				issuer.
							.
				(2)Amendments to
			 the Public Health Service Act relating to the individual market
					(A)In
			 generalThe subpart 2 of part B of title XXVII of the Public
			 Health Service Act (42 U.S.C. 300gg–51 et seq.) is amended by adding at the end
			 the following:
						
							2754.Pharmacy
				benefits manager transparency and proper operation requirementsThe provisions of section 2729 shall apply
				to health insurance coverage offered by a health insurance issuer in the
				individual market in the same manner as such provisions apply to a group health
				plan and a health insurance issuer providing health insurance coverage under
				that
				section.
							.
					(3) Conforming
			 amendments
					(A)ERISA
			 amendment
						(i)In
			 generalSubpart B of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is
			 amended by adding at the end the following:
							
								715.Pharmacy
				benefits manager transparency and proper operation requirementsThe provisions of section 2729 of the Public
				Health Service Act shall apply to a group health plan, and a health insurance
				issuer providing health insurance coverage in connection with a group health
				plan, in the same manner as such provisions apply to a group health plan and a
				health insurance issuer providing health insurance coverage under that
				section.
								.
						(ii)Clerical
			 amendmentThe table of contents in section 1 of the Employee
			 Retirement Income Security Act of 1974 is amended by inserting after the item
			 relating to section 714 the following:
							
								
									Sec. 715. Pharmacy benefits manager
				transparency and proper operation
				requirements.
								
								.
						(B)IRC
			 amendment
						(i)In
			 generalSubpart B of chapter 100 of the Internal Revenue Code of
			 1986 (26 U.S.C. 9811 et seq.) is amended by adding at the end the
			 following:
							
								9814.Pharmacy
				benefits manager transparency and proper operation requirementsThe provisions of section 2729 of the Public
				Health Service Act shall apply to a group health plan, and a health insurance
				issuer providing health insurance coverage in connection with a group health
				plan, in the same manner as such provisions apply to a group health plan and a
				health insurance issuer providing health insurance coverage under that
				section.
								.
						(ii)Clerical
			 amendmentThe table of
			 sections for subpart B of chapter 100 of the Internal Revenue Code of 1986 is
			 amended by inserting after the item relating to section 9813 the following new
			 item:
							
								
									Sec. 9814. Pharmacy benefits manager
				transparency and proper operation
				requirements.
								
								.
						(b)PBMs and
			 Medicare part DSubpart 2 of
			 part D of title XVIII of the Social Security Act is amended by adding at the
			 end the following new section:
				
					1860D–17.Pharmacy
				benefits manager transparency and proper operation requirementsThe provisions of section 2729 of the Public
				Health Service Act shall apply to health insurance coverage offered by a
				prescription drug plan under this part in the same manner as such provisions
				apply to a group health plan and a health insurance issuer providing health
				insurance coverage under that
				section.
					.
			(c)Effective
			 dates
				(1)Group market and
			 MedicareThe amendments made by paragraphs (1) and (3) of
			 subsection (a) and by subsection (b) shall apply to group health plan or health
			 insurance issuers for plan years beginning on or after the date of enactment of
			 this Act.
				(2)Individual
			 marketThe amendment made by subsection (a)(2) shall apply with
			 respect to health insurance coverage offered, sold, issued, renewed, in effect,
			 or operated in the individual market on or after the date of enactment of this
			 Act.
				
